FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PABLO GOMEZ ORTEGA,                               No. 08-73821

               Petitioner,                        Agency No. A079-525-692

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Pablo Gomez Ortega, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination, Ibarra-Flores

v. Gonzales, 439 F.3d 614, 618 (9th Cir. 2006), and review de novo constitutional

claims, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review Gomez Ortega’s challenge to his June 1998

expedited removal order. See 8 U.S.C. § 1252(a)(2)(A); Avendano-Ramirez v.

Ashcroft, 365 F.3d 813, 818-819 (9th Cir. 2004).

      Substantial evidence supports the agency’s determination that Gomez

Ortega’s expedited removal order prevented him from accruing the continuous

physical presence required for cancellation of removal. See 8 U.S.C.

§ 1229b(b)(1); Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir. 2007) (an

expedited removal order interrupts accrual of continuous physical presence for

purposes of cancellation).

      Gomez Ortega’s due process claims fail because he cannot demonstrate

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

prejudice for a petitioner to prevail on a due process claim); see also Espinoza v.

INS, 45 F.3d 308, 310-11 (9th Cir. 1995) (presuming reliability of authenticated

immigration forms).




                                            2                                  08-73821
      Gomez Ortega’s equal protection claim is foreclosed. See Juarez-Ramos,
485 F.3d at 512.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                       3                                 08-73821